
	

114 HR 4240 : No Fly for Foreign Fighters Act
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4240
		IN THE SENATE OF THE UNITED STATES
		April 28, 2016Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To require an independent review of the operation and administration of the Terrorist Screening
			 Database (TSDB) maintained by the Federal Bureau of Investigation and
			 subsets of the TSDB, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the No Fly for Foreign Fighters Act. 2.GAO study on the Terrorist Screening Database (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit, to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate, a report on—
 (1)whether past weaknesses in the operation and administration of the Terrorist Screening Database (hereinafter referred to as the TSDB) and subsets of the TSDB have been addressed; and
 (2)the extent to which existing vulnerabilities to the United States may be addressed or mitigated through additional changes to the TSDB and subsets of the TSDB, thereby enhancing America’s security and defenses.
 (b)Required informationThe study and report under subsection (a) shall include information on the extent to which— (1)information is being integrated into the TSDB from all relevant sources across the government in a timely manner;
 (2)agencies are able to comply with increased demands for information to improve the TSDB; (3)the TSDB, and relevant subsets of the TSDB, are accessible to agencies, authorities, and other entities, as appropriate; and
 (4)the TSDB is capable of enabling users to identify known or suspected terrorists in the most timely and comprehensive manner possible.
				
	Passed the House of Representatives April 27, 2016.Karen L. Haas,Clerk
